NO. 07-03-0373-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



AUGUST 22, 2003



______________________________





MARGIE DOTSEY, APPELLANT



V.



CITY TRANSIT MANAGEMENT COMPANY, INC. D/B/A CITIBUS, APPELLEE





_________________________________



FROM COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;



NO. 2002-592,989; HONORABLE PAULA LANEHART, JUDGE



_______________________________



Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Proceeding 
pro se
, appellant Margie Dotsey filed a purported notice of appeal requesting that this Court review the trial court’s order granting summary judgment in favor of City Transit Management Company, Inc. d/b/a Citibus.    

 Dotsey filed a negligence action for injuries sustained while attempting to disembark a bus operated by City Transit.  On November 2, 2002, the trial court signed an order granting City Transit’s motion for summary judgment.  Rule 26.1 of the Texas Rules of Appellate Procedure provides that a notice of appeal be filed within 30 days after the judgment  is signed by the trial court.  Dotsey’s purported notice was filed on August 12, 2003, more than nine months following the trial court’s order.
(footnote: 1) The notice is untimely and all deadlines for its filing have expired.  
See
 Tex. R. App. P. 26.1.	

Accordingly, we dismiss this purported appeal for want of jurisdiction.  

Don H. Reavis

    Justice

FOOTNOTES
1:Although Dotsey filed her purported notice of appeal in this Court, it is deemed filed with the trial court clerk on the same day.  Tex. R. App. P. 25.1(a).